DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Response to Amendments
The rejections of claims 25-27 and 29-40, and 45-46 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 25-27, 29-31, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090241819 by Tseng in view of WO2013039447A1 by Staberg et al., U.S. Patent Application Publication 20070245940 by Wahlstrom, U.S. Patent Application Publication 20160237604 by Nakajima et al., and U.S. Patent 6189989 granted to Hirabayashi et al.
As to claim 25, Tseng teaches a device for treatment of a thread comprising a first thread feeding unit 20 (fig. 4); and a treatment unit 30 downstream of the first thread feeding unit.
While Tseng does not explicitly teach that its feeding unit comprises an electric motor, one of ordinary skill in the art would have understood that electric motors are common and well-known to be used in a thread feeding unit.  Tseng teaches that its thread feeding unit is controlled by an electronic controller 40 (fig. 2), and also that the thread feeding unit performs the operation of feeding thread along a feeding path (para. 22) to a predetermined speed (abstract); this teaching suggests that an electric component to provide motive force is part of the feeding unit.  Staberg teaches a thread feeding unit with an electric motor to provide force to move the thread (p. 15, ln. 20).  It would have been obvious to one of ordinary skill in the art that the feeding unit would comprise an electric motor, as taught by Staberg, in order to provide force to move the thread.

Tseng does not teach a second thread feeding unit comprising an electric motor.  However, one of ordinary skill in the art would have recognized as obvious to have a second thread feeding unit.  Wahlstrom teaches that conventional sewing machines have a take-up lever that functions to feed thread by oscillating movement (para. 3).  Wahlstrom teaches a first thread feeding unit 13 with an electric motor M (para. 21, fig. 3) and a downstream second thread feeding unit (take-up lever 9) disposed downstream of a fixation unit 16 and immediately before a thread consuming device 5 (fig. 1).  Wahlstrom teaches that providing a take-up lever as a second thread feeding unit downstream of a first motorized thread feeding unit results in better and reliable control of thread dyeing (paras. 17-18).  One of ordinary skill in the art would have been motivated to modify the device taught by Tseng to have a second thread feeding unit, such as a take-up lever, downstream from a fixation unit in order to realize the known functional benefits of a take-up lever (see Wahlstrom, para. 6) and also to realize the 
Tseng does not teach a fixation unit in series downstream the treatment unit.  However, Staberg teaches a device for treatment of a thread and teaches that a fixation device 116 downstream of a treatment unit (color coating device) fixes the ink and prevents contamination of the system and smearing of ink along the thread (p. 15, ll. 17-30).  One of ordinary skill in the art would have recognized as obvious to modify the device of Tseng to have the fixation unit of Staberg.  One of ordinary skill in the art would have been motivated to modify the device of Tseng in order to realize the benefit of preventing contamination and smearing, as taught by Staberg.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 26, Tseng teaches that the treatment unit is a coloring unit (para. 23).
As to claim 27, Tseng teaches that the treatment unit comprises inkjets (para. 23).
As to claim 29, Tseng teaches a control unit 40 connected to the thread feeding unit 20 (fig. 2).
As to claim 30, the control unit would be capable of adjusting the speed of the thread.

As to claim 34, while Tseng does not explicitly teach that the coloring material is a liquid, one of ordinary skill in the art would have understood that an inkjet cartridge that sprays a color material (para. 23) would mean that the coloring material is a liquid.
As to claim 35, Tseng teaches that the coloring material is an ink (para. 23).
As to claim 36, Staberg teaches that the fixation unit is a drying unit (p. 15, ll. 27-30).
As to claims 37 and 38, Tseng does not teach a thread buffer unit or a thread tension controlling unit connected to the thread buffer unit.  However, Staberg teaches a thread buffer unit 117 downstream of a treatment unit (fig. 7) and a thread tension controlling unit (e.g. feeding means 11 or speed controller).  One of ordinary skill in the art would have recognized as obvious to modify the device taught by Tseng to have the buffer unit of Staberg.  Staberg teaches that a buffer unit provides the benefit of compensating for intermittent thread speed and recognizes that such buffer devices are known in the art (p. 15, ll. 21-23).  One of ordinary skill in the art would have been motivated to modify Tseng to recognize this benefit.
As to claim 39, Tseng teaches an additional thread feeding unit 90 (fig. 4) downstream of the treatment unit.
As to claim 40, Tseng teaches a sewing machine with the device of claim 25 (fig. 4) in obvious combination with Staberg, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.